Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-3-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 1-20 of instant application 16/780,319 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,554,611 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-20 of US Patent 10,554,611 B2 contain the limitations of claims 1-20 of the instant application ‘319 and as such the ‘611 patent anticipates claims 1-20 of the ‘319 instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, 13, 16-20 are rejected under 35 USC 102(a)(1) as being anticipated by Archibong et al. (hereinafter “Arch”, US Patent Publication 2014/0067961 A1).

As per claims 1, 19-20, Arch discloses A method, system, and non-transitory computer-readable storage medium comprising: 
Providing, using a hardware processor, a graphical user interface comprising a search tool that facilitates searching for videos for a first user to share in a group messaging session that includes the first user and a second user of a second device using a messaging application (paragraphs [0070, 0197, 0254], Context search module is used to search a database of known products that are relevant to the user based on current location and social information. Specifically, products being shown on TV is identified and shared with others); 

Receiving, via the search tool, a first user input comprising key terms associated with a video that the first user is interested sharing (paragraphs [0232-233, 0255-256], A playlist is generated and presented to users based on interests or specific content watched by user); 

Generating, using the hardware processor, a first set of data associated with the group messaging session based on the key terms, wherein the first set of data is generated to include first user activity data and to exclude second user activity data, wherein the first user activity data is inaccessible to the second user and indicates content consumed by the first user, and wherein second user activity data is inaccessible to the first user and indicates content consumed by the second user (paragraphs [0056, 0091, 0098-99, 0117], Privacy settings are used such that only specific information is presented to specific users.  A user watching “Lone Survivor” may allow the system to let other users know of this show and invite them to watch while other may be excluded according to the user’s privacy settings); 

Identifying a set of video items provided by a media provider based on the first set of data (paragraphs [0099, 0117, 0255]).  

As per claim 2, Arch discloses The method of claim 1, further comprising generating a second set of data associated with the group messaging session, wherein the second set of data comprises at least a portion of the second user activity data (paragraph [0098]); 
identifying a subset of the set of video items based on the second set of data (paragraph [0099]); 
updating the graphical user interface in which the subset of the set of video items are available for selection by the first user for sharing in the group messaging session (paragraph [0117]).

As per claim 6, Arch discloses The method of claim 2, further comprising receiving a second user input comprising a video item selected by the first user from the subset of video items in the graphical user interface for sharing in the group messaging session (paragraphs [0113]).  

As per claim 7, Arch discloses The method of claim 2, further comprising determining first affinity scores for respective video items in the set of video items based on the second set of data, wherein the first affinity scores reflect an inferred degree of affinity the second user has for the respective video items in the set of video items (paragraphs [0059, 0070]).

As per claim 9, Arch discloses The method of claim 7, further comprising ranking the video items in the set of video items based on their respective first affinity scores, and wherein the subset of video items is further recommended based on their respective rankings (paragraphs [0059, 0071]).  

As per claim 10, Arch discloses The method of claim 7, further comprising ordering the video items in the set of video items or the subset based on their respective first affinity scores (paragraphs [0244]).

As per claim 13, Arch discloses The method of claim 1, further comprising determining second affinity scores for respective video items in the set of video items, wherein the second affinity scores reflect an inferred degree of affinity the first user has for the respective video items in the set (paragraphs [0071, 0078]).

As per claim 16, Arch discloses The system of claim 13, further comprising ranking the video items in the set of video items based on the second affinity scores associated therewith, wherein video items with higher affinity scores are ranked higher than video items with lower affinity scores, and wherein the recommendation is further based on their respective rankings (paragraphs [0069, 0078]).  

As per claim 17, Arch discloses The method of claim 1, wherein the first set of data includes key words associated with a topic of the messaging session, and wherein the processor is further configured to analyze text shared in the messaging session to determine the key words (paragraphs [0098-99]).  

As per claim 18, Arch discloses The system of claim 1, wherein the first set of data includes one or more query terms associated with a query for a media item initiated by the first user during the messaging session (paragraphs [0083]).

Allowable Subject Matter
Claims 3-5, 8, 11-12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 4, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457